Citation Nr: 9923933	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1970.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a January 1995 rating decision, 
as well as later rating decisions, of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A decision of the Board in March 1999 granted a rating of 30 
percent for residuals of a fracture of the right distal 
radius with traumatic arthritis and dorsal angulation and 
nonunion of the ulnar styloid; and also granted a rating of 
30 percent for anterior cruciate instability of the left 
knee; and a separate rating of 10 percent for limitation of 
motion and functional impairment from traumatic arthritis of 
the left knee.  In light of those grants, the claim for a 
total rating based on individual unemployability due to 
service-connected disabilities was remanded for de novo RO 
adjudication.  In April 1999 the RO effectuated the Board 
grants but again denied entitlement to a total rating.  The 
case has now been returned to the Board.  


FINDINGS OF FACTS

1.  The veteran is service-connected for residuals of a 
fracture of the right distal radius with traumatic arthritis 
and dorsal angulation and nonunion of the ulnar styloid, 
rated 30 percent disabling; for anterior cruciate instability 
of the left knee, rated 30 percent disabling; for limitation 
of motion and functional impairment from traumatic arthritis 
of the left knee, rated 10 percent disabling; for mechanical 
low back pain with traumatic arthritis, rated 10 % pain with 
traumatic arthritis, rated 10 percent disabling; and for 
residuals of an osteotomy of the left fifth toe with hallux 
valgus deformity of the left great toe, status post excision 
of the head of the proximal phalanx, rated 10 percent 
disabling.  There is a combined disability evaluation of 60 
percent.  

2.  The veteran's service-connected disabilities do not 
prevent him from engaging in any substantially gainful 
employment consistent with his education and occupational 
experience without regard to advancing age.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The veteran does not have a single service-connected 
disability ratable at 60 percent or more.  Also, she does not 
have a combined rating of 70 percent or more, with one 
disability evaluated at least 40 percent disabling.  
Therefore, the criteria under the provisions of 38 C.F.R. 
§ 4.16(a) are not met and a total disability rating based on 
individual unemployability is not warranted.  

Moreover, as the law is dispositive in this case, the claim 
for a total disability rating based on individual 
unemployability due to a service-connected disability should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal is denied. 


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 

